DETAILED ACTION
Election/Restrictions

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:  Claims 1-5, drawn to semiconductor package(s), classified in Group H01L 23/31.
	
Group II:  Claims 6-16, drawn to method(s) for packaging semiconductor package(s), classified Group H01L 21/56.
	a.  Species I:	Invention(s) directed to packaging method comprising providing a substrate having at least one long groove, and multiple short channels interconnected with each other and equally arrayed with an interval in parallel and the interval is formed as a device bonding area, bonding the chips to the bonding areas, and cutting the substrate along the short channels to divide multiple semiconductor packages, as recited in claims 6-12.
    	b.  Species II:	Invention(s) directed to packaging method comprising providing a positioning plate having multiple positioning openings, each of the openings having a first cavity and a second cavity, wherein the first cavity is larger than the second cavity, placing multiple semiconductor packages at the positioning openings, and opening the second cavities and removing each of the semiconductor package, as recited in claims 13-16.

2.	The inventions are distinct, each from the other because of the following reasons: 
II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the product as claimed can be made by another and materially different process.  For example, the product as claimed in Group I can be made by a process which does not comprise the step(s) of providing a substrate having al least one long groove and multiple short channels, or providing a positioning plate having multiple positioning openings, each of the openings having a first cavity and a second cavity, wherein the first cavity is larger than the second cavity as that/those recited in Group II.

3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

4.	In addition, Group II further contains claims directed to the patentably distinct species (Species I and Species II) of the claimed inventions, as set forth above.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different groups/subgroups, or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
Should Group II be selected for further prosecution, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.

The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/Species.


Conclusion

5.	A shortened statutory period for response to this action is set to expire 2 (two) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication from the examiner should be directed to Dao Nguyen whose telephone number is 571-272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
February 14, 2022